Citation Nr: 0814010	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-00 311A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for shortness of 
breath, also claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for a bilateral foot 
disability.  

5.  Entitlement to an initial compensable rating for 
hypertension.  

6.  Entitlement to an initial compensable rating for 
residuals of a right index finger fracture.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1980 to January 1993, which included a tour of duty 
in Southwest Asia during the Persian Gulf War.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a special 
claims processing unit of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

Thereafter, the claims file was returned to the veteran's 
local RO in Atlanta, Georgia.  The veteran subsequently 
relocated, and the Indianapolis RO took jurisdiction of the 
claim.  Then, the veteran later relocated to the Philippines, 
and the Manila RO now maintains jurisdiction over the claim.  
For the duration of his relocations, the veteran's 
representative has remained the same, that is, the Georgia 
Department of Veterans Services (DVS).  In a March 2008 
letter, the Board requested the veteran to clarify his 
representative, giving him the opportunity to appoint another 
representative or to indicate his desire to retain the 
Georgia DVS.  The Board informed him that if he did not 
respond within 30 days, it would be presumed that he did not 
desire representation.  As more than 30 days has elapsed 
without a response from the veteran, the Board will resume 
consideration of the appeal.  

In June 2007, the veteran failed to appear for a hearing 
before a Veterans Law Judge. 

The claims of service connection for shortness of breath and 
for a bilateral foot disability are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  Elevated cholesterol or hypercholesterolemia is a 
laboratory finding and not a disease or disability for the 
purpose of VA disability compensation, and a disability 
associated with elevated cholesterol is not shown.

2.  A stomach disorder has not been diagnosed.  

3.  From the effective date of the award of service 
connection, the veteran's hypertension is shown by diastolic 
pressure that is predominantly less than 100, systolic 
pressure that is predominantly less than 160, and a history 
of diastolic pressure that is predominantly less than 100 
with a requirement for continuous medication for control.  

4.  From the effective date of the award of service 
connection, the veteran's residuals of a right index finger 
fracture are manifested by a total of a 30 degree loss of 
full range of motion due to pain; there is no X-ray evidence 
of arthritic changes or functional impairment.  


CONCLUSIONS OF LAW

1.  Elevated cholesterol or hypercholesterolemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).
 
2.  A stomach disorder is not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

3. The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(2007).  

4.  The criteria for an initial compensable rating for 
residuals of a right index finger fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5225, 5229 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a claim of increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

In letters, dated in May 2003 and June 2003, the RO provided 
the veteran with content-complying VCAA notice on the 
underlying claims of service connection for hypertension and 
residuals of a right index finger fracture.  Where, as here, 
service connection has been granted and the initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings for hypertension and right index 
finger fracture residuals.  Dingess, 19 Vet. App. 473.

In regard to the claims of service connection claims, the RO 
provided pre- and post-- adjudication VCAA notice by letters, 
dated in May 2003, in June 2003, and I December 2005.  The 
veteran was notified of the type of evidence necessary to 
substantiate the claims of service connection, namely, 
evidence of a current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The veteran was asked to submit any evidence in his 
possession that pertained to the claims.  The notice also 
included the general provisions for the effective date of the 
claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim, except for the degree 
of disability assignable). 

To the extent that the RO did not provide VCAA notice on the 
degree of disability assignable, as the claims of service 
connection are denied, no disability rating can be awarded as 
a matter of law, and therefore there is no possibility of any 
prejudice to the veteran with respect to the claim.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a video conference hearing at the 
Manila RO before a Veterans Law Judge in June 2007, but he 
did not appear.  The RO has obtained the veteran's service 
medical records and VA records.  The veteran himself 
submitted private medical records, dated from 2004, from 
various private providers such as Kellogg, Brown, and Root, 
St. Clare's Medical Center, and University of Santo Tomas 
Hospital.  He has not identified any other pertinent evidence 
for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  The veteran was afforded 
VA examinations in August 2003 and October 2003, specifically 
to evaluate the etiology, nature and severity of the claimed 
conditions.  There is no evidence in the record dated 
subsequent to the VA examinations to show a material change 
in the hypertension and right index finger disability to 
warrant another examination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms (i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
specified by the Secretary), or any diagnosed illness 
specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007); 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.   



Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  38 C.F.R. § 3.317; 
VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 
56,703 (1998).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes were applied retroactively, effective on March 
1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.  While it does not appear that 
the veteran has been provided the amendments to the new 
criteria, the Board notes that as applied to the claims at 
issue, the changes in the law are not substantive in nature.  
Therefore, he would not be prejudiced by the Board completing 
appellate action at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Analysis

The veteran's active military service included a tour of duty 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.

Elevated Cholesterol

The veteran claims that the onset of elevated cholesterol was 
in 1983.  Service medical records show that he had elevated 
cholesterol levels beginning in the 1980s.  In November 1989, 
he was diagnosed with hypercholesterolemia (high cholesterol) 
and sent for dietary evaluation and modification.  He was 
discharged from service in January 1993.  After service, VA 
records show that the veteran continued to have elevated 
cholesterol levels.  An April 2003 VA outpatient record 
indicates an impression of hyperlipidemia (elevated 
cholesterol).  In October 2003, he underwent a VA examination 
and was diagnosed with hypercholesterolemia, for which the 
examiner noted that he took medication (without any 
complications).  The examiner also noted that the elevated 
cholesterol levels were discovered on examination during 
service in the 1980s, and thus came about during service.  A 
private record dated in October 2005 indicates that the 
veteran was prescribed simvastatin, to help lower 
cholesterol.  

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, 
hyperlipidemia, as diagnosed in April 2003, is a general term 
for elevated concentrations of any or all of the lipids in 
the plasma, including hypertriglycerides and 
hypercholesterolemia (high cholesterol).  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  An 
elevated cholesterol level, or hypercholesterolemia, is 
essentially a laboratory test result and not, in and of 
itself, a disability for the purpose of VA disability 
compensation. 61 Fed. Reg. 20440, 20445 (May 7, 1996) (VA 
rejected the recommendation to recognize elevated cholesterol 
as a disability to add to the Schedule for Rating 
Disabilities).

And elevated cholesterol, hypercholesterolemia, is not shown 
to be a manifestation of disease incurred in or aggravated by 
service.  As elevated cholesterol, hypercholesterolemia, 
alone is not recognized as a disability under the law for VA 
disability compensation, the claim fails because of the lack 
of entitlement under the law.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Stomach Disorder

The veteran asserts that his stomach pains started in June 
1983.  

Service medical records do show that he was seen at various 
times for abdominal complaints.  In July 1981 and October 
1986, he was found with functional upper abdominal 
complaints.  In June 1985, he complained of burning in the 
stomach.  He was diagnosed with gastroenteritis in January 
1986.  In May 1986, he was diagnosed with possible irritable 
bowel syndrome.  In June 1986, his abdominal pain was 
diagnosed as muscle strain in the abdominal region.  In 
October 1987, lower abdominal pain complaints were diagnosed 
as resolving viral syndrome.  Abdominal X-rays were taken in 
July 1988 for complaints of right upper quadrant pain were 
within normal limits.  At the time of his separation physical 
examination in October 1992, there were no complaints or 
clinical finding referable to the abdomen.  

After service, the veteran submitted an application in May 
2003, claiming service connection for stomach pains that 
began in 1983.  At the time of a VA examination in October 
2003, there were no clinical findings or diagnosis pertinent 
to a stomach disorder.  The examiner remarked that the 
veteran did not have gastrointestinal symptoms and had never 
had significant gastrointestinal symptoms.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
of a stomach disorder.  In the absence of medical evidence of 
a current stomach disorder, service connection cannot be 
granted.  38U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In this case, a stomach disorder is not a condition under 
case law, where lay observation has been found to be 
competent and the determination as to the presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although the veteran is competent to describe abdominal 
symptoms, once the veteran goes beyond the description of the 
symptoms or features of a claimed condition to expressing an 
opinion that involves a question of medical diagnosis that is 
medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.   For these reasons, the Board rejects the veteran's 
statements as competent evidence sufficient to establish a 
current diagnosis of a stomach disorder.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Without competent medical evidence that the veteran has 
current stomach disorder, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence of a current diagnosis 
of a stomach disorder, the preponderance of the evidence is 
against the claim, and the reasonable-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

II.  Claims for Increase 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Furthermore, the Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings," whether it is 
an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

Hypertension

In this case, the veteran maintains that his hypertension is 
more severe than is reflected in the currently assigned 
rating.  

From the effective date of the award of service connection in 
May 2003, hypertension has been evaluated as noncompensable 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, the criteria for a compensable 
rating, 10 percent, are hypertension when diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control.  

Service medical records show that with the exception of a few 
readings of diastolic pressure of 100 or more, such as in 
July 1985, in August 1985 (when he was prescribed 
medication), in March 1989, and in July 1989 (when he was 
without his medication for a day), the veteran's diastolic 
pressure readings were predominantly less than 100.  He has 
required medication for control of his blood pressure since 
the mid-1980s.    

VA and private medical records, dated from 2003, do not show 
that the veteran's diastolic pressure readings are 
predominantly 100 or more, or that his systolic pressure 
readings are predominantly 160 or more.  Although his blood 
pressure is controlled with medication, on VA examinations in 
2003 the blood pressure readings were 148/101, 164/79, 
136/93, 160/94, 150/88, and 140/94.  Private and VA records 
show blood pressure readings of 146/94, 136/82, 140/90, 
122/92, and 142/88.  The veteran's hypertension was 
controlled on continuous medication.

Although the veteran's hypertension is controlled with 
medication, the diastolic pressure readings are less than 
100, which do not meet the criteria for a 10 percent rating 
under Diagnostic Code 7101. 

Consideration has been given to "staged ratings" for the 
hypertension over the period of time since service connection 
became effective in May 2003, but since the effective date of 
the award of service connection, the objective evidence shows 
the condition has remained noncompensable.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Right Index Finger Fracture Residuals

In this case, the veteran maintains that his right index 
finger disability is more severe than is reflected in the 
currently assigned rating.  From the effective date of the 
award of service connection in May 2003, his residuals of a 
right index finger fracture have been evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5225.  

Under Diagnostic Code 5225, a maximum rating of 10 percent is 
warranted for ankylosis of the index finger, either favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2007).  The note to Diagnostic Code 5225 provides that it 
should be considered whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  A 10 percent 
rating is available for amputation of the index finger 
through the middle phalanx or at the distal joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5153.  

Additionally, under Diagnostic Code 5229, a noncompensable 
rating is assigned for limitation of motion of the index 
finger with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A maximum rating of 
10 percent is assigned for limitation of motion of the index 
finger with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension is limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229.  

Service medical records show that the veteran fractured the 
second phalangeal of the right hand in March 1982.  After 
service, there is no medical evidence pertinent to the right 
finger until 2003.  

At the time of an August 2003 VA examination, the veteran 
localized the injury to the proximal phalanx of the index 
finger.  On evaluation, the index finger had approximately 30 
degrees in loss of full range of motion.  There was no 
swelling and no "real pain on palpation".  X-rays of the 
finger showed what appeared to be evidence of a healed 
fracture of the proximal phalanx with no arthritic changes 
seen in the proximal interphalangeal joint.  The examiner 
stated that the 30 degrees in limitation of motion was 
secondary to fibrosis and pain but that the veteran could 
make a fist entirely and tuck the tip of the index finger 
into the distal crease of the hand.  He had no incoordination 
and no weakness or fatigue.  The diagnosis was fracture of 
the proximal phalanx of the index finger of the right hand, 
healed.  The examiner added that he did not think that the 
veteran had any functional impairment of the index finger of 
the right hand.  

Based on the foregoing findings, there is no ankylosis of the 
right index finger (i.e., joints fixed in one position), 
resulting limitation of motion of other fingers of the right 
hand, or interference with the overall function of the right 
hand.  Moreover, there is no medical evidence of additional 
range of motion loss due to pain on use or during flare-ups 
equivalent to ankylosis.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The VA examiner remarked that the 30 degree loss in 
full range of motion was due to pain, and that there was no 
incoordination, weakness, or fatigue.  In fact, the examiner 
did not feel that there was functional impairment of the 
index finger.  

Also, as the veteran could make a fist entirely and tuck the 
tip of the index finger into the distal crease of the hand, 
there was no gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension is limited by more than 30 degrees to warrant a 
compensable rating under Diagnostic Code 5229. 

Accordingly and considering 38 C.F.R. §§ 4.40, 4.45, in the 
absence of ankylosis of the right index finger or a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, the criteria for a compensable 
rating under either Diagnostic Code 5225 or Diagnostic Code 
5229 have not been met.


As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for elevated cholesterol is denied.  

Service connection for a stomach disorder is denied.  

An initial compensable rating for hypertension is denied.    

An initial compensable rating for residuals of a right index 
finger fracture is denied.  


REMAND

On the claim of service connection for shortness of breath, 
on VA examination in October 2003, the examiner expressed the 
opinion that the veteran's shortness of breath was due to 
obesity and in addition to "whatever component" that was a 
contribution from either chronic fatigue syndrome or 
fibromyalgia.  It is not clear whether the examiner was 
expressing a nexus opinion. 

On the claim of service connection for the feet, the service 
medical records show that the veteran was seen with various 
complaints related to the feet.  For example, in May 1981 and 
June 1981, he had a painful left foot due to a bunion.  He 
had an abrasion on his right foot in October 1984.  In 
September 1986 and October 1986, there were complaints 
regarding the right foot to include a swollen scar and a 
callous.  In February 1988, he was seen for left foot pain.  
On a physical examination in July 1988, the veteran was noted 
to have severe pes planus, but there was no indication of pes 
planus at the time of the separation physical examination in 
October 1992.  On a report of medical history in October 
1992, the veteran was noted to have painful arches with 
prolonged walking and standing.  

At the time of a VA examination in October 2003, the examiner 
noted that the veteran's foot problems consisted of a left-
sided bunion and bilateral moderately severe pes planus.  
However, the examiner did not provide a medical nexus 
opinion.  

In light of the above and under the duty to assist, 38 C.F.R. 
§ 3.159, the Board determines that additional evidentiary 
development is necessary.  Accordingly, the case is REMANDED 
for the following action:

1. Schedule the veteran for VA 
examinations to determine whether it is 
at least as likely as not that: 

a). Shortness of breath is a 
manifestation of either 
service-connected chronic fatigue 
syndrome or fibromyalgia; and, 

b) Any current left or right foot 
disability is related to service.  
In providing an opinion, the 
examiner is asked to comment on 
the clinical significance of the 
following:  the military findings 
of left foot pain and bunion in 
May 1981 and June 1981, right foot 
abrasion in October 1984, swollen 
right scar and callous of right 
foot in September 1986 and October 
1986, left foot pain in February 
1988, severe pes planus on 
evaluation in July 1988, and 
painful arches on an October 1992 
medical history report, but normal 
feet upon evaluation at that time; 
and the October 2003 VA 
examination findings of left-sided 
bunion and moderately severe pes 
planus. 

The claims file must be made available 
to the examiners. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.  

2. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


